In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth

                 ___________________________
                      No. 02-19-00170-CV
                 ___________________________

          CRUZ VENZOR AND JUANA MUNOZ, Appellants

                                V.

AMG BT NOTE ONE, LLC AND AUGUST REI HOLDINGS, LLC, Appellees


               On Appeal from the 67th District Court
                      Tarrant County, Texas
                  Trial Court No. 067-306116-19


                               AND
         ___________________________

              No. 02-19-00177-CV
         ___________________________

CRUZ VENZOR AND JUANA MUNOZ, Appellants

                         V.

     AMG BT NOTE ONE, LLC, Appellee


      On Appeal from the 67th District Court
             Tarrant County, Texas
         Trial Court No. 067-297732-18


  Before Womack J.; Sudderth, C.J.; and Wallach, J.
         Per Curiam Memorandum Opinion




                         2
                MEMORANDUM OPINION AND JUDGMENT

      This court has previously dismissed these now-consolidated appeals in separate

opinions issued on July 30, 2019. Venzor v. AMG BT Note One, LLC, No. 02-19-

00170-CV, 2019 WL 3436608, at *1 (Tex. App.—Fort Worth July 30, 2019, no pet.);

Venzor v. AMG BT Note One, LLC, No. 02-19-00177-CV, 2019 WL 3436609, at *1

(Tex. App.—Fort Worth July 30, 2019). In our previous opinions, we stated that we

were dismissing these appeals because after we had informed appellants that they had

not arranged to pay for the clerk’s record, as appellate rules required, these appeals

would be dismissed for want of prosecution. Appellants still made no arrangements

to pay for the clerk’s record in either appeal. Thus, we dismissed them both for want

of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), 43.2(f).

      On August 14, 2019, appellants filed motions for rehearing in both appeals,

and this court, over expressed reservations regarding the explanations given by

appellants, reinstated both appeals “in the interest of justice.” Shortly after, appellants

filed a motion to consolidate both appeals, which this court granted. In our order

consolidating these cases, we instructed appellants that it was incumbent upon

appellants to pay for a single clerk’s record to be filed for these appeals by

September 25, 2019. The clerk’s record was paid for, received by this court on

September 24, 2019, and appellants’ briefing deadline for these appeals was set for

October 24, 2019.


                                            3
       Appellants did not file a brief on or before October 24, 2019. On October 31,

2019, appellees filed a motion asking this court to dismiss these consolidated appeals

for want of prosecution.       Appellants have not responded to this motion, and

appellants have still not filed a brief. Because appellants have failed to file a brief, we

dismiss these appeals for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b),

43.2(f).

                                                       Per Curiam

Delivered: November 21, 2019




                                            4